Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 26 January 2021, with respect to claims 1, 13, and 20 have been fully considered and are persuasive. The overall rejection of claims 1 - 20 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed in view of arguments filed 26 January 2021 and interview held on 25 January 2021.

In the context of determining objects of driver focus in vehicles, the prior art of record (Yoon and Abramson) fail to teach, in combination with other limitations, detect one or more objects based at least in part on the output signal of the object detection sensor; control the audio system such that the audio signal prompts a driver to speak; detect speech based on the sound signal of the sound detection sensor; detect a gaze direction based determine driver object of focus based at least in part on a comparison of the speech and the one or more objects and on a comparison of the gaze direction and the one or more objects; and produce a control signal based at least in part on the object of focus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668